DETAILED ACTION
		This Office action is in response to the application filed on November 06, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 06, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “the short-circuit determination device comprising: an analog switch connected between a common connection point (Nm) to which the electrical conduction terminals of the plurality of upper switching elements are commonly connected and a reference potential line having a reference voltage different from a voltage at the upper power supply line and a voltage at the lower power supply line; and a short-circuit determination circuit configured to determine a short-circuit of each of the plurality of upper switching elements based on a detection of a potential at the common connection point by biasing the reference voltage to the common connection point by turning on the analog switch in a state where the plurality of upper switching elements are turned off and the lower switching element is turned on” in combination with all other claim limitations. Claims 2-7 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 8, the prior art of record fails to disclose or suggest “an analog switch connected between a common connection point to which the electrical conduction terminals of the plurality of upper switching elements are commonly connected and a reference potential line having a reference voltage different from a voltage at the upper power supply line and a voltage at the lower power supply line; and a short-circuit determination circuit configured to determine a short-circuit of each of the plurality of upper switching elements based on a detection of a potential at the common connection point by biasing the reference voltage to the common connection point by turning on the analog switch in a state where the plurality of upper switching elements are turned off and the lower switching element is turned on” in combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838